Citation Nr: 0609687	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a right ankle disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained sprains of the right ankle during 
service.

3.  Recurrent pain and giving way of the right ankle have 
continued since service.


CONCLUSION OF LAW

A right ankle disability, currently manifested by arthritis 
and recurrent sprains, was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in April 
2002 and September 2003.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
substantiate his claim for service connection for a right 
ankle disability.  Those notices did not inform the veteran 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequacy of the 2002 and 2003 VCAA notices as 
to the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision below, the Board grants the claim 
for service connection for a right ankle disability.  The RO 
will address any defect in the notice regarding assignment of 
a rating and an effective date when the RO effectuates the 
grant of service connection.

As the Board has made a favorable decision in this appeal, 
the Board need not provide further notification or assistance 
to the veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.

Service Connection for Right Ankle Disability

The veteran contends that he sustained injury to his right 
ankle in service, and that he has continued to have problems 
with that ankle since service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

No disability of either lower extremity was noted on the May 
1980 examination of the veteran for entry into service.  In 
September 1980, the veteran was seen for pain and swelling in 
his right ankle following a twisting injury.  The examiner 
noted tenderness at the posterior tibial tendon, and 
decreased sensation at the tip of the great toe.  X-rays did 
not show fracture or dislocation.  The examiner's impression 
was second degree sprain.  The veteran was put on crutches 
and on a profile for ten days.  In November 1980, the veteran 
was seen for another right ankle injury.  The examiner 
indicated a possibility of pulled tendons.  X-rays showed no 
fracture.  The impression was slight sprain.

The veteran has reported having recurrent sprains and ongoing 
pain of the right ankle during the remainder of his service 
and over the years since service.  Notes from VA outpatient 
treatment of the veteran in December 1999 reflect the 
veteran's reports of chronic pain in both ankles.  X-rays 
showed small bilateral plantar calcaneal spurs, and minimal 
bilateral ankle degenerative joint disease.

On VA examination in October 2002, the veteran reported 
having repeated twists, sprains, and giving out of his right 
ankle during service.  He stated that since service that 
ankle had given out or twisted three or four times a year.  
He indicated that the ankle rolled outward two or three times 
a week, and that he felt intermittent numbness about the 
ankle.  On examination, the right ankle had no tenderness, 
swelling or effusion.  On stressing in multiple directions 
the ankle appeared stable.  X-rays showed degenerative 
changes with osteophytes, joint space narrowing, and a 
plantar calcaneal spur.  The examiner's impressions were 
degenerative joint disease and recurrent sprains of the right 
ankle.

In May 2005, the veteran underwent surgery on his right 
ankle.  The ankle was noted to have partial rupture of the 
anterior talofibular ligament, degenerative joint disease, 
and an entrapped superficial peroneal nerve.

In March 2006, the veteran had a videoconference hearing 
before he undersigned Veterans Law Judge.  He reported that 
in 1983 he had failed a physical fitness test required for 
retention in military service.  He stated that he had failed 
the test because problems with his right ankle made him 
unable to complete the running portion of the test.  He 
indicated that he had continued to have recurrent sprains, 
pain, and swelling in his right ankle since injury of that 
ankle during service.

Two right ankle injuries during service are documented in the 
veteran's service medical records.  The veteran's reports of 
recurrent and ongoing right ankle problems are corroborated 
by VA medical records from recent years.  There are no 
records regarding the condition of the ankle for a number of 
years after service.  The evidence of right ankle disorders 
in service and in recent years at least balances the doubt 
left by the absence of information during the intervening 
years.  The Board concludes that the record supports a 
finding that current disability in the right ankle has 
continued since ankle injuries during service.  Therefore, 
the Board grants service connection for right ankle 
disability.


ORDER

Entitlement to service connection for right ankle disability 
is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


